Citation Nr: 1623144	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  11-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of educational benefits, including whether the debt was validly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson







INTRODUCTION

The Veteran served on active duty from September 1998 to June 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2010 decision of the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board remanded this issue in August 2014.  Unfortunately, the remand directives were not substantially completed, as pointed out by the Veteran's March 2016 post-remand brief.  This issue is therefore again REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Board's August 2014 remand asked that all records of the $3000.00 advance payment of educational assistance benefits be obtained.  It appears that the AOJ only searched for a copy of the paper check reportedly given to the Veteran in October 2009, which the AOJ was ultimately unable to locate.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In both the SOC and the SSOC, the AOJ references forms the Veteran signed and stipulations he agreed to when obtaining the advance payment, which are not located in the file.  The Veteran argues that there is no paperwork regarding the advance payment, therefore it is impossible to know what the stipulations of the payment were; he does, however, concede that he received the $3000 payment.  On remand, a complete search for documentation of the $3000 loan payment, including record of the application and agreement forms, must be undertaken.  If not located, a formal finding must be issued.  

The Veteran's financial status is not updated since 2011.  On remand, development of the years 2011 through the present must be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Forward to the Veteran copies of VA Form 5655 and ask him to complete them for 2012 through the present.

2.  Contemporaneously with the above, contact the RO that processed the advanced loan application, and ask for a copy of the application, and any contractual acknowledgments or certifications he signed, which are referenced in the SOC and SSOC as occurring on October 7, 2009.  Ask that RO to search their records for a paper check issued by them to the Veteran.  If unable to locate, formal findings must be made. 

3.  Following the above, and after giving an adequate time for response, readjudicate the issues on appeal.  If they remain unfavorable to the Veteran, issue a SSOC to him and to his representative, and forward the case back to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




